Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 1 of 27 PageID# 1980



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 SIMRET SEMERE TEKLE,                      )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )                 Case No.: 1:18cv00211 (TSE/JFA)
                                           )
 NOUF BINT NAYEF ABDUL-AZIZ AL SAUD )
 and MOHAMMAD BIN ABDULLAH AL SAUD, )
                                           )
       Defendants.                         )
 __________________________________________)


     DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR OBJECTIONS AND
       MOTION TO SET ASIDE A PORTION OF THE MAGISTRATE JUDGE’S
                     MAY 10, 2019 DISCOVERY ORDER

        Pursuant to Federal Rule of Civil Procedure 72(a), Defendants Mohammad bin Abdullah

 al Saud and Nouf bint Nayef Abdul-Aziz al Saud (“Defendants”), by and through undersigned

 counsel, submit this memorandum in support of their motion to set aside that portion of Judge

 Anderson’s May 10, 2019 order compelling Defendants’ to appear for depositions in the Eastern

 District of Virginia, as clearly erroneous and contrary to law. See ECF 189.

                                        BACKGROUND

        Defendants are a married couple who live in Saudi Arabia, over 6500 miles from

 Alexandria, VA. They have been sued in this jurisdiction for conduct that allegedly occurred over

 seven years ago. Plaintiff has no eyewitnesses to testify in support of her claims; she has given

 multiple conflicting accounts of the relevant events; and she has admitted furnishing false

 information (or as she calls them “mis-typings”) on her visa submissions to the federal

 government.
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 2 of 27 PageID# 1981



          Despite the fact that they have not lived in the United States since 2013, and have not

 visited the United States since 2017, Defendants promptly retained U.S. counsel, and timely

 commenced the defense of this lawsuit, after their caretaker found a copy of the complaint taped

 to the front door of their former residence in Great Falls, VA. They have actively participated in

 this litigation, meeting all relevant deadlines, despite the fact that they live halfway around the

 world.

          Defendants did not choose to be litigants in the Eastern District of Virginia. They were,

 however, (correctly) informed by counsel that, under U.S. law, if they wanted to seek redress for

 Plaintiff’s defamatory conduct (communications outside the context of this lawsuit, which

 culminated in an article published by the Washington Post identifying Defendants as “human

 traffickers”), such a claim had to be filed in connection with the litigation already pending in the

 Eastern District of Virginia—that the claim was (in a concept heretofore unknown to them) a

 “compulsory counterclaim.”

          Defendants timely filed their compulsory counterclaim, only to be told by the Magistrate

 Judge that, contrary to the law in every other reported decision on this issue, and contrary to a

 reported decision from a Magistrate Judge in this jurisdiction, the filing of their counterclaim was

 a choice that they had made, and by exercising this choice they had relinquished their right to be

 deposed at or near their home.

          Defendants bring this appeal because: (a) the Magistrate Judge’s ruling is inconsistent with

 the existing law; (b) the Magistrate Judge’s ruling, if it became the accepted law of this jurisdiction,

 would establish a different rule than that applicable in any other jurisdiction in the country; and

 (c) it is fundamentally unfair to make a defendant who may (and in this case, does) live thousands

 of miles away, make a choice between abandoning a potentially valid cause of action, or




                                                    2
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 3 of 27 PageID# 1982



 relinquishing the right not to be dragged halfway around the world to sit for a deposition in a

 jurisdiction they had no role in choosing.

                                                FACTS

        On February 23, 2018, Plaintiff filed her Complaint. On June 22, 2018, Plaintiff filed her

 First Amended Complaint. On September 7, 2019, this Court dismissed the First Amended

 Complaint, but granted Plaintiff leave to amend. On September 27, 2018, Plaintiff filed her Second

 Amended Complaint alleging that Defendants held Plaintiff in involuntary servitude and breached

 Plaintiff’s employment contract.       On April 5, 2019, Defendants filed their Fist Amended

 Counterclaim alleging they had been defamed by Plaintiff on the basis of communications related

 to but, outside the context of this lawsuit.

        On February 5, 2019, the Court, pursuant to 28 U.S.C. § 636, referred “all future matters,

 including consideration of all dispositive motions” to United States Magistrate Judge John F.

 Anderson. ECF 66. On April 1, 2019, Defendants’ counsel reached out to Plaintiff’s counsel with

 three sets of dates during which Defendants were available for deposition near their place of

 residence, Jeddah, Saudi Arabia—May 2-3, May 9-10, and May 16-17. See Exhibit A. On April

 2, 2019, Plaintiff’s counsel sent Defendants’ counsel a letter citing nothing but E.D. Va. Local

 Rule 30(A) and stating that “[y]our insistence that Mr. and Mrs. Al Saud’s depositions be taken in

 Jeddah and not in Virginia (or in the District, by agreement), where they lived for many years,

 seeks an unfair advantage, contrary to applicable rules.” See Exhibit B. Plaintiff’s counsel’s letter

 did not mention any safety concerns, id., much less any “profound” ones. ECF 120 at 2.

        On April 4, 2019, Defendants’ counsel responded to Plaintiff’s counsel’s letter citing cases

 from federal courts throughout the country, including a court in the Eastern District of Virginia

 applying E.D. Va. Local Rule 30(A), holding that compulsory counterclaimants are entitled to




                                                  3
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 4 of 27 PageID# 1983



 protection from deposition anywhere other than their residence or business location. See Exhibit

 C. Defendants not only provided substantial support for their position that Defendants are entitled

 to be deposed near their place of residence, but also offered to save all parties the expense of

 conducting foreign depositions by making themselves available for deposition via videoconference

 during the Court’s normal business hours.

        On April 8, 2019, without consulting Defendants’ counsel, Plaintiff’s counsel noticed

 Defendants’ depositions for “April 23, 2019, for seven hours beginning at 9:00 a.m.,” “April 24,

 2019, for seven hours beginning at 9:00 a.m.,” “April 25, 2019, for seven hours beginning at 9:00

 a.m.,” and “April 26, 2019, for seven hours beginning at 9:00 a.m.,” in Falls Church, Virginia. See

 Exhibit D. None of these dates were dates on which Defendants indicated they were available. On

 April 10, 2019, Defendants’ counsel sent Plaintiff’s counsel another letter, this time citing: (1)

 binding precedent from the Fourth Circuit holding, on facts strikingly similar to those in this case,

 that a defamation counterclaim was compulsory; and (2) 11 cases from federal courts throughout

 the country holding that compulsory counterclaimants are protected from deposition anywhere

 other than their residence or business location. See Exhibit E. In their April 10, 2019 letter,

 Defendants’ counsel once again offered to make their clients available for deposition via

 videoconference during the Court’s normal business hours. On April 12, 2019, Plaintiff’s counsel

 responded to Defendants’ offer to make themselves available for deposition, both in person and

 via videoconference, in Jeddah, Saudi Arabia, by stating that “we are not prepared to agree to take

 the depositions in Saudi Arabia, as opposed to Virginia,” that “the law on this issue in the Eastern

 District of Virginia is [not] as clear as you state,” and that “[w]e will follow up with you next

 week.” See Exhibit F. Plaintiff’s counsel’s email again did not mention any safety concerns, id.,

 and Plaintiff’s counsel did not follow up the following week.




                                                  4
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 5 of 27 PageID# 1984



        After Plaintiff’s counsel informed Defendants’ counsel that Plaintiff’s counsel would not

 agree to take depositions in Saudi Arabia, Plaintiff’s counsel waited 14 days to follow up.

 Plaintiff’s counsel did not contact Defendants’ counsel or the Court to resolve the issue of

 Defendants’ deposition location for two weeks. When Plaintiff’s counsel finally responded, their

 April 26, 2019 letter, which Defendants’ counsel thought would provide case law in support of

 Plaintiff’s counsel’s position, cited but one case, Swimways Corp. v. Zuru Inc., 2014, WL

 12603190 (E.D. Va. June 6, 2014), characterizing it as “binding” authority. See Exhibit G. To

 Defendants’ counsel’s surprise, in the one case Plaintiff’s counsel cited in support of Plaintiff’s

 position, Judge Leonard applied E.D. Va. Local Rule 30(A) and held that “when a

 defendant/counterclaimant is determined to be a compulsory counterclaimant, then the defendant

 remains entitled to protection from deposition anywhere but his or her residence or business

 location and is not required to submit to a deposition at the place designated by the plaintiff within

 the district.” Swimways, 2014 WL 12603190, at *1 (internal quotation marks and citation omitted).

 Plaintiff’s counsel then, for the first time, stated that they had “safety concerns” about traveling to

 the Kingdom. Exhibit G at 2. Ironically, the articulation of Plaintiff’s counsel’s purported safety

 concerns came just two days after Plaintiff’s counsel had the Court, by means of a motion for

 Letters Rogatory, compel five other Saudi Arabian citizens to join Plaintiff’s counsel for up to 10

 days of depositions in the Kingdom of Saudi Arabia. ECF 109.

        Despite the facts that: (1) the only published decision within the Eastern District of Virginia

 to have considered the question held that, under E.D. Va. Local Rule 30(A), compulsory

 counterclaimants are entitled to protection from deposition anywhere other than their residence or

 business location, and (2) every federal court from without the E.D. Va. to have considered the

 question has held that compulsory counterclaimants are entitled to protection from deposition




                                                   5
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 6 of 27 PageID# 1985



 anywhere other than their residence or business location, and (3) the plain language of E.D. Va.

 Local Rule 30(A), which provides that the requirement that plaintiffs and counterclaimants submit

 to depositions in the Eastern District of Virginia does not apply to “involuntary plaintiffs;” Judge

 Anderson held that E.D. Va. Local Rule 30(A) requires defendants with compulsory counterclaims

 to choose between giving up their claims or giving up their right to be deposed at their place of

 residence.1 He then ordered Defendants to travel from their home in Saudi Arabia to Virginia for

 depositions. Defendants appeal from that order.

        Defendants also appeal from Judge Anderson’s order that, even if E.D Va. Local Rule

 30(A) did not force defendants with compulsory counterclaims to give up one of their rights, it

 would be unduly burdensome for Plaintiff to conduct Defendants’ depositions via videoconference

 or for Plaintiff’s ten-member legal team, the majority of which are men, to conduct Defendants’

 depositions in Saudi Arabia because of alleged Saudi Arabian practices pertaining to women,

 Jewish people, and those who criticize the Royal Family.

                                            ARGUMENT

 I.     Judge Anderson’s reading of E.D. Va. Local Rule 30(A) requiring defendants with
        compulsory counterclaims to choose between giving up their claims or giving up their
        right to be deposed at their place of residence is contrary to law.

        A.      Defendants’ defamation counterclaim is compulsory.

        Defendants’ counterclaim against Plaintiff—alleging that Plaintiff defamed Defendants by

 communicating to The Washington Post the same false allegations that form the basis of Plaintiff’s

 complaint—is clearly compulsory. The Fourth Circuit “has suggested four inquiries to determine




 1
   Hr’g Tr. at 42:3-7, May 10, 2019 (“I understand that under the Painter decision they may have
 waived their right to assert their defamation claims, but they made the decision to do it. And I think
 part of that decision in making it is that they now need to be subject to a deposition here in this
 jurisdiction.”).


                                                   6
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 7 of 27 PageID# 1986



 if a counterclaim is compulsory: (1) Are the issues of fact and law raised in the claim and

 counterclaim largely the same?; (2) Would res judicata bar a subsequent suit on the party’s

 counterclaim, absent the compulsory counterclaim rule?; (3) Will substantially the same evidence

 support or refute the claim as well as the counterclaim?; and (4) Is there any logical relationship

 between the claim and counterclaim?” CSR Inc. v. Foster-Bey, 2017 WL 1929439, at *3 (E.D. Va.

 May 10, 2017) (citing Painter v. Harvey, 863 F.2d 329, 331 (4th Cir. 1988)). “A court need not

 answer all these questions in the affirmative for the counterclaim to be compulsory.” Painter, 863

 F.2d at 331 (4th Cir. 1988). “Rather, the tests are less a litmus, more a guideline.” Id.

        The Fourth Circuit’s application of these “guidelines” to a fact pattern nearly identical to

 that of this case eliminates any doubt about whether Defendants’ defamation counterclaim is

 compulsory. See Painter v. Harvey, 863 F.2d 329 (4th Cir. 1988) (Wilkinson, J.). In Painter,

 plaintiff filed a federal claim against defendant under 42 U.S.C. § 1983 alleging that defendant, a

 police officer, had violated her constitutional rights while arresting her. After plaintiff filed her

 complaint, but before defendant filed his answer, plaintiff made false allegations about defendant

 before her local town council and to a local newspaper. Defendant counterclaimed for defamation

 and the district court, finding that the defamation counterclaim was compulsory, exercised

 ancillary jurisdiction over the counterclaim. The jury returned a verdict for defendant on his

 defamation counterclaim and awarded him damages of $5,000 and punitive damages of $15,000.

 Plaintiff appealed on jurisdictional grounds and Judge Wilkinson, writing for the Fourth Circuit,

 held that, because defendant’s defamation counterclaim was compulsory, the district court’s

 exercise of ancillary jurisdiction was appropriate.

        In Painter, the Fourth Circuit found that all four inquires counseled in favor of finding that

 defendant’s defamation counterclaim was compulsory. The district court’s analysis, which the




                                                   7
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 8 of 27 PageID# 1987



 Fourth Circuit affirmed, applies with equal force to the facts of this case. As to the first inquiry,

 “[t]he central issue in both the claim and counterclaim is identical: What transpired during

 [Plaintiff’s employment in 2011-2012]? The jury, in essence, [will be] faced with irreconcilably

 conflicting evidence and [will be] required to choose which version to accept or reject.” Id. at 331-

 32. As to the second inquiry, “[e]xamining the facts here, one finds that [a] jury verdict against

 [Plaintiff] on her [human trafficking] claim[s] necessarily determine[s] the issue of what happened

 during her [employment]. Thus, in subsequent state action she could well face an issue preclusion

 bar as to relitigating those facts.” Id. at 332. As to the third inquiry, “[a]ll of the witnesses, except

 the newspaper editor and witnesses testifying to damages, [will] limit[] their testimony to a single

 factual issue—what transpired during [Plaintiff’s employment]? It is hard to imagine a case in

 which the evidence bearing on the two claims is so closely identical.” Id. And, as to the fourth

 inquiry, “the truth of [Defendants’] version of the events of [Plaintiff’s employment with

 Defendants], is the central issue of fact in both the claim and counterclaim. They are inextricably

 and logically connected.” Id. Given the factual similarities between Painter and this case, Painter

 controls this Court’s decision on the issue of whether Defendants’ defamation counterclaim is

 compulsory. As in Painter, this Court should find that Defendants’ defamation counterclaim is

 compulsory. Indeed, Plaintiff does not appear to contest that point.

 B.      The plain language of E.D. Va. Local Rule 30(A) makes clear that the requirement to
         submit to deposition in the E.D. Va. does not apply to “involuntary plaintiffs” like
         Defendants.

         E.D. Va. Local Rule 30 (A) provides as follows:

         Any party, or representative of a party (e.g., officer, director, or managing agent),
         filing a civil action in the proper division of this Court must ordinarily be required,
         upon request, to submit to a deposition at a place designated within the division.
         Exceptions to this general rule may be made on order of the Court when the party,
         or representative of a party, is of such age or physical condition, or special
         circumstances exist, as may reasonably interfere with the orderly taking of a
         deposition at a place within the division. A defendant, who becomes a


                                                    8
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 9 of 27 PageID# 1988



         counterclaimant, cross-claimant, or third-party plaintiff, shall be considered as
         having filed an action in this Court for the purpose of this Local Rule. This
         subsection shall not apply to an involuntary plaintiff or an interpleader plaintiff.

 (emphasis added). Defendants-counterclaimants are plaintiffs in this case. They have brought a

 civil suit in this court against Plaintiff for defamation.        Indeed, courts often use the term

 “counterclaim plaintiff” to refer to defendants-counterclaimants. See Palisades Collections LLC

 v. Shorts, 552 F.3d 327, 343 (4th Cir. 2008) (“In state court, Palisades Collections, as a plaintiff,

 filed a collection claim against Shorts, as a defendant. Shorts, as a counterclaim plaintiff, then filed

 a class action against Palisades Collections, as a counterclaim defendant, and against AT & T, as

 an additional defendant joined under the West Virginia analog to Federal Rule of Civil Procedure

 13(h).”) (emphasis added); Avaya, Inc. v. Mitel Networks Corp., 460 F. Supp. 2d 690, 691 (E.D.

 Va. 2006) (Ellis, J.) (describing a compulsory counterclaimant as “the counterclaim plaintiff”)

 (emphasis added).

         Defendants-counterclaimants are not just plaintiffs in this case, they are involuntary

 plaintiffs. Before Plaintiff brought her civil suit against Defendants in the Eastern District of

 Virginia, Defendants had no intention of bringing a civil suit against Plaintiff in the Eastern District

 of Virginia. Under Fed. R. Civ. P. 13(a), however, “[a] pleading must state as a counterclaim any

 claim that at the time of its service the pleader has against an opposing party if the claim . . . arises

 out of the transaction or occurrence that is the subject matter of the opposing party’s claim; and . .

 . does not require adding another party over whom the court cannot acquire jurisdiction.” It is only

 because of this rule—which requires defendants to state their compulsory counterclaims in their

 responsive pleadings or risk losing them forever—that Defendants-compulsory counterclaimants

 asserted their defamation claim. See Wilson v. Perry, 470 F. Supp. 2d 610, 626-27 (E.D. Va. 2007)

 (failing to plead a compulsory counterclaim bars a party from bringing a later independent action




                                                    9
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 10 of 27 PageID# 1989



  on that claim). Facing the risk of losing their defamation counterclaim forever, Defendants pled

  their counterclaim against Plaintiff “contrary to or without choice.” See https://www.merriam-

  webster.com/dictionary/involuntary (defining “involuntary” as “done contrary to or without

  choice”). Defendants’ compulsory counterclaims, like all other compulsory counterclaims, were

  brought involuntarily. Id. (defining “involuntary” as “compulsory”). Therefore, as “involuntary

  plaintiffs,” Defendants-compulsory counterclaimants are exempt from E.D. Va. Local Rule

  30(A)’s requirement that they submit to depositions within the E.D. Va.

         Defendants are aware that the Federal Rules of Civil Procedure make reference to one

  particular type of “involuntary plaintiff.” Rule 19(a)(2) provides that a required party (as defined

  in Rule 19(a)(1)) “who refuses to join as a plaintiff may be made either a defendant or, in a proper

  case, an involuntary plaintiff.” The Federal Rules of Civil Procedure do not purport to define

  “involuntary plaintiff,” and there is no suggestion that the mechanism described in Rule 19(a)(2)

  is the only means of becoming an “involuntary plaintiff.” Likewise, there is no evidence that the

  drafters of E.D. Va. Local Rule 30(A) had Federal Rule 19(a)(2) in mind when they used the term

  “involuntary plaintiff.” 2 To the contrary, Defendants submit that the term “involuntary plaintiff”

  should be accorded its everyday, plain language meaning, and that a “compulsory

  counterclaimant” meets that standard. Defendants submit that such an interpretation is particularly

  compelling when (as demonstrated below) such a reading brings the Eastern District of Virginia

  into conformance with every other jurisdiction that has had occasion to address this issue and,

  equally importantly, produces a fundamentally fair outcome for the litigants.




  2
    The Local Rules do not define the term “involuntary plaintiff.” The Local Rules also do state
  that the term is to be interpreted in accordance with the definition of “involuntary plaintiff” as used
  in any other context. The Local Rules, which span 98 pages, use the term “involuntary plaintiff”
  only this one time.


                                                    10
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 11 of 27 PageID# 1990



  C.     The only published decision from within the E.D. Va. to have considered the
         question of whether E.D. Va. Local Rule 30(A) requires compulsory
         counterclaimants to submit to depositions in the E.D. Va. held that it does not.

         In Swimways Corp. v. Zuru, Inc., 2014 WL 12603190 (E.D. Va. June 5, 2014), “[t]he sole

  issue before the Court [was] whether Plaintiffs c[ould] compel Zuru (or, more precisely, a

  corporate representative of Zuru), a corporate defendant/compulsory counterclaimant with its

  principal place of business in China, to appear for the Rule 30(b)(6) deposition in Norfolk,

  Virginia, the forum chosen by Plaintiffs in filing suit.” Id. at *1. Judge Leonard unequivocally

  found that, under E.D. Va. Local Rule 30(A), a defendant/compulsory counterclaimant cannot be

  so compelled. Id. After quoting the plain language of the E.D. Va. Local Rule 30(A), including

  the portion stating that “[t]his subsection shall not apply to an involuntary plaintiff,” Judge Leonard

  held that “when a defendant/counterclaimant is determined to be a compulsory counterclaimant,

  then the defendant remains entitled to protection from deposition anywhere but his or her residence

  or business location and is not required to submit to a deposition at the place designated by the

  plaintiff within the district.” Id. (internal quotation marks and citation omitted). The common law

  is premised on the notion that like cases should be treated alike, and litigants are entitled to a

  certain level of predictability in the application of legal rules. In this case, the only reported case

  from this jurisdiction supports Defendants position (not to mention every reported decision from

  outside this jurisdiction.) This Court should have a compelling reason to depart from the

  announced rule of this jurisdiction, and overturn the legitimate expectations of the parties. No

  such reason exists in this case.




                                                    11
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 12 of 27 PageID# 1991



  D.     Every federal court from outside of the E.D. Va. to have ever considered the
         question has, for good reason, held that compulsory counterclaimants are
         entitled to protection from deposition anywhere other than their residence or
         business location.

         This Court should interpret the “involuntary plaintiff’ exception of E.D. Va. Local Rule

  30(A) to apply to compulsory counterclaimants, not just because the plain language of the Rule

  invites it, and the only reported decision from within the Eastern District of Virginia Rule has done

  the same, but also because every federal court to have ever considered the question has found good

  reason to hold that compulsory counterclaimants are entitled to protection from deposition

  anywhere other than their residence or business location. The general rule applied in federal courts

  throughout the country is that when a defendant files a compulsory counterclaim, like Defendants’

  defamation counterclaim, he remains entitled to protection from deposition anywhere other than

  his residence or business location. See, e.g., Smartgene, Inc. v. Advanced Biological Labs. SA,

  2012 WL 13046338, at *2 (D.D.C. Feb. 6, 2012) (“If a counterclaim is compulsory, a defendant

  corporation remains entitled to protection from deposition anywhere but at its principal place of

  business, but if a counterclaim is permissive, a defendant-counter plaintiff may be deposed in the

  forum where the suit is pending.”) (citation omitted); DeGeer v. Gillis, 2010 WL 3732132, at *2

  (N.D. Ill. Sept. 17, 2010) (“Finally, DeGeer has not argued that Defendants’ counterclaim is

  permissive. So, the fact that Defendants filed a counterclaim is not sufficient to require them to

  travel to Chicago for their depositions.”) (citation omitted); Gering v. Fraunhofer USA, Inc., 2008

  WL 4427608, at *1 (E.D. Mich. Sept. 30, 2008) (“Because the counterclaim is compulsory,

  [defendant counter-claimant] remains in the position of a defendant for purposes of the location of

  depositions.”) (citation omitted); Pub. Works Supply Co. v. Soleno, Inc., 2008 WL 11389371, at

  *2 n.2 (D. Mass. May 22, 2008) (“If a counterclaim is compulsory, a defendant remains entitled

  to protection from deposition anywhere but his or her residence or business location.”) (internal



                                                   12
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 13 of 27 PageID# 1992



  quotation marks and citation omitted); Lending Sols., Inc. v. Mortg. Now, Inc., 2008 WL

  11407375, at *1 (N.D. Ga. Jan. 7, 2008) (“The Gibbs court reviewed these two cases, and

  summarized them by saying ‘[b]oth courts . . . held that filing a compulsory counterclaim under

  Federal Rule of Civil Procedure 13(a) did not strip a defendant of that protection [not being

  compelled to appear in the forum state].’”) (alterations in original); Kuest Corp. v. Aitrol, Inc.,

  2006 WL 3592941, at *1 (W.D. Tex. Dec. 8, 2006) (Defendant’s “filing of what likely is a

  compulsory counterclaim, does not serve to displace the general rule concerning the location of

  the corporate deposition.”); Gibbs v. National Railroad Passenger Corp., 170 F.R.D. 452 (N.D.

  Ind. 1997) (“Both district judges acknowledged the general rule that a defendant could not be

  compelled to appear in the forum state for a deposition. Both courts also held that filing a

  compulsory counterclaim under Federal Rule of Civil Procedure 13(a) did not strip a defendant of

  that protection.”); Sears v. Am. Entm't Grp., Inc., 1995 WL 66411, at *2 (N.D. Ill. Feb. 13, 1995)

  (“However, if the counterclaim is compulsory, the defendant/counter plaintiff remains entitled to

  protection from deposition anywhere but for his or her residence or business location.”) (citation

  omitted); Fortune Mgmt., Inc. v. Bly, 118 F.R.D. 21, 22 (D. Mass. 1987) (“All sides also concede

  that the filing of a permissive counterclaim results in a defendant counterplaintiff being treated as

  a party plaintiff for purposes of any depositions, Zuckert v. Berkliff Corp., 96 F.R.D. 161, 162

  (N.D. Ill. 1982), and that, in general, the principle that the deposition of a defendant should be

  taken at his or her residence or place of business holds true when a compulsory counterclaim is

  filed.”) (citation omitted); Zuckert v. Berkliff Corp., 96 F.R.D. 161, 162 (N.D. Ill. 1982) (“If a

  counterclaim is compulsory, a defendant remains entitled to protection from deposition anywhere

  but his or her residence or business location; on the other hand, if a counterclaim is permissive, a

  defendant-counterplaintiff may be deposed at the place of trial.”) (citation omitted); Wisconsin




                                                   13
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 14 of 27 PageID# 1993



  Real Estate Inv. Tr. v. Weinstein, 530 F. Supp. 1249, 1253 (E.D. Wis. 1982) (“The parties agree

  that in general a defendant is entitled to protection from deposition anywhere except at his place

  of business or residence, and that a defendant who brings a counterclaim does not lose that

  protection if the counterclaim is compulsory but is put in the position of a plaintiff if the

  counterclaim is permissive and may be deposed at the place of trial.”) (citation omitted); Pinkham

  v. Paul, 91 F.R.D. 613, 615 (D. Me. 1981) (“While the court may order a defendant to appear at

  any convenient place, case law indicates that ‘it will be presumed that the defendant will be

  examined at his residence or place of business or employment.’ 4 Moore's Federal Practice s 26.70

  (1-3), at 26-514. This is so regardless of whether the defendant has asserted a counterclaim,

  provided it is a compulsory counterclaim.”) (citation omitted); Cont'l Fed. Sav. & Loan Ass'n v.

  Delta Corp. of Am., 71 F.R.D. 697, 700 (W.D. Okla. 1976) (“If the Counterclaim is a compulsive

  counterclaim pursuant to Rule 13(a), Fed. Rules Civ. Proc., then Defendant should not be

  considered to be in the same position as a party plaintiff which selected the forum.”).

         “Underlying this rule appears to be the concept that it is the plaintiffs who bring the lawsuit

  and who exercise the first choice as to the forum[;] . . . [t]he defendants, on the other hand, are not

  before the court by choice.” Gering, 2008 WL 4427608, at *1 (citation omitted). This Court too

  has recognized that “because a non-resident defendant ordinarily has no say in selecting a forum,

  an individual defendant’s preference for a situs for his or her deposition near his or her place of

  residence—as opposed to the judicial district in which the action is being litigated—is typically

  respected.” In re Outsidewall Tire Litig., 267 F.R.D. 466, 471 (E.D. Va. 2010) (Ellis, J.). Every

  federal court to have considered the question of whether defendants-compulsory counterclaimants

  are entitled to protection from deposition anywhere other than their residence or business address

  has held that they are because, in filing a compulsory counterclaim and thereby becoming an




                                                    14
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 15 of 27 PageID# 1994



  “involuntary plaintiff,” defendants have done nothing to select the forum in which they are

  litigating. This Court should read E.D. Va. Local Rule 30(A) in accordance with the universally

  accepted principle that compulsory counterclaimants are entitled to protection from depositions in

  forums which they had no say in selecting.

         Because (1) the plain language of E.D. Va. Local Rule 30(A) makes clear that the

  requirement that plaintiffs and counterclaimants submit to depositions in the E.D. Va. does not

  apply to “involuntary plaintiffs” (compulsory counterclaimants), (2) the only published decision

  within the E.D. Va. to have considered the question held that, under E.D. Va. Local Rule 30(A),

  compulsory counterclaimants are entitled to protection from deposition anywhere other than their

  residence or business location, and (3) every federal court from without the E.D. Va. to have

  considered the question has held that compulsory counterclaimants are entitled to protection from

  deposition anywhere other than their residence or business location, Judge Anderson’s reading of

  E.D. Va. Local Rule 30(A) requiring Defendants with compulsory counterclaims to choose

  between giving up their claims or giving up their right to be deposed at their place of residence is

  contrary to law.

  II.    Judge Anderson’s finding that extraordinary circumstances exist warranting a
         departure from the presumption that Defendants-compulsory counterclaimants
         should be deposed near their place of residence is clearly erroneous because
         conducting depositions via videoconference would serve all of Plaintiff’s legitimate
         discovery-related objectives and not be unduly burdensome.

         Neither the law of Saudi Arabia nor its geographic location could create any impediments

  to Plaintiff achieving her legitimate discovery-related objectives if Judge Anderson had simply

  ordered Defendants’ to make good on an already issued offer to save everyone the costs of foreign

  depositions by making themselves available for depositions via videoconference.3 “Ample case


  3
    Plaintiff has not argued that the issues involved in Defendants’ depositions are too complicated
  to examine via videoconference. That is likely because they are not. The central issue in this case


                                                  15
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 16 of 27 PageID# 1995



  law recognizes that a videoconference deposition can be an adequate substitute for an in-person

  deposition, particularly when significant expenses are at issue or when the deposition will cover a

  limited set of topics.” United States v. One Gulfstream G-V Jet Aircraft Displaying Tail No.

  VPCES, 304 F.R.D. 10, 12 (D.D.C. 2014); see also Gee v. Suntrust Mortgage, Inc., 2011 WL

  5597124, at *3 (N.D. Cal. Nov. 15, 2011) (“[Defendant’s] argument that conducting the

  depositions via videoconference would be detrimental to its ability to question and observe the

  deponents is unconvincing. Parties routinely conduct depositions via videoconference, and courts

  encourage the same, because doing so minimizes travel costs . . . .”) (citation and quotation

  omitted).

         While there is a “time difference between [Saudi Arabia] and Virginia,” when Judge

  Anderson considered ordering that Defendants’ depositions should take place in other than their

  residence or business location, he should have considered whether “disputes requiring judicial

  intervention are likely” and “whether defendants’ willingness to conduct the depositions in [Saudi

  Arabia] during normal business hours in Virginia could mitigate such concerns.” In re Outsidewall

  Tire Litig., 267 F.R.D. at 474 (emphasis in original). As to the first inquiry, Defendants have not,

  at any point in this litigation, exhibited “uncooperative or obstructionist discovery behavior and

  the assertion of meritless or near-frivolous objections”—the “type of conduct warrant[ing] the

  forecast that disputes will arise in the course of the depositions that will likely require judicial

  intervention.” Id.4 As to the second inquiry, Defendants have offered to make themselves available



  is whether the Plaintiff worked for the Defendants voluntarily or involuntarily. The deposition
  testimony will involve domestic routines within the home and personal interactions between
  Defendants and their domestic employees. This is not a complicated patent or antitrust case. The
  relevant issues can be easily explored either via videoconference.
  4
    Even though Defendants have not exhibited any “uncooperative or obstructionist discovery
  behavior and the assertion of meritless or near-frivolous objections,” in ruling on Plaintiff’s motion
  to compel, Judge Anderson demanded more. See Hr’g Tr. at 30:7-14, May 10, 2019 (“I need a


                                                   16
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 17 of 27 PageID# 1996



  for deposition via videoconference during Judge Anderson’s normal business hours, thereby

  eliminating the cost of conducting foreign depositions5 and any concern about the parties’ ability

  to seek judicial intervention during the foreign depositions. Id. (vacating a magistrate’s order for

  failure to consider “whether defendants’ willingness to conduct the depositions in Dubai during

  normal business hours in Virginia could mitigate such concerns.”). Having offered to make

  themselves available for deposition via videoconference during Judge Anderson’s normal business

  hours, Judge Anderson had no basis to order that the law of Saudi Arabia or its geographic location

  would create any impediments to Plaintiff achieving her legitimate discovery-related objectives.

  Id. at 473.

  III.    Judge Anderson’s finding that extraordinary circumstances exist warranting a
          departure from the presumption that Defendants-compulsory counterclaims should
          be deposed near their place of residence is clearly erroneous because he also applied
          the wrong legal standard with regard to Defendants’ frequent traveler status.

         As this Court has observed, “taken together, [the cases] indicate that the presumption [that

  defendants should be deposed at their residence or business location] is overcome where the record

  presents unique or distinctive circumstances demonstrating . . . that, by virtue of the [defendant’s]

  regular course of activity in the alternative location, the burden of requiring the [defendant] to be

  deposed there is minimal and the savings to the deposing party are substantial.” In re Outsidewall

  Tire Litig., 267 F.R.D. at 473. Judge Anderson, however, did not apply the correct legal standard.

  In ruling that extraordinary circumstances exist sufficient to overcome the presumption, Judge



  little bit more from you as to why you don't think that would be a situation that might arise. And,
  you know, I'll be up front with you, you've been litigating this case aggressively, as people who
  have been, feel like they've been wrongfully accused would want to do, and I don't want you to
  think I'm putting that into that's bad. I'm just saying that is the view that I suspect would continue
  in any deposition that comes up in this case.”).
  5
     Defendants have received a quote of $11,355 to conduct Defendants’ depositions via
  videoconference. Defendants spent over $19,000, in costs alone, to conduct the deposition of
  Plaintiff, given the need to furnish an interpreter.


                                                   17
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 18 of 27 PageID# 1997



  Anderson stated that “[t]hey travel frequently. Whether it's to the Eastern District of Virginia or

  not, but it's clear that they, you know, frequent, meaning within the last year or two years, they're

  accustomed to travel, some indication, that they have their own method of transportation to travel.

  So clearly they wouldn't be having that if they weren’t anticipating on using it.” Hr’g Tr. 43:3-9,

  May 10, 2019 (emphasis added).6 As this Court made clear in Outsidewall, “it is important to note

  that the correct inquiry is not whether a deponent is, without more, a frequent traveler; a

  requirement to travel to a place where one does not do business or typically visit is likely to be at

  least as inconvenient for the frequent traveler as for the occasional traveler. Rather, the correct

  inquiry is whether the deponent frequently travels to the forum district or the proposed deposition

  situs.” In re Outsidewall Tire Litig., 267 F.R.D. at 473.

        Had Judge Anderson applied the correct legal standard, he would likely have noted that

  Defendants’ “regular course of activity in the [E.D. Va.]” is not such that “the burden of requiring

  the [Defendants] to be deposed there is minimal.” Id. Instead Judge Anderson applied a whole

  host of legal tests that have nothing to do with whether “the burden of requiring the [Defendants]

  to be deposed [in the E.D. Va.] is minimal.” Id. Indeed, just prior to issuing his ruling, Judge

  Anderson asked “[s]o why isn’t maintaining, caring for, paying for taxes and, you know, upkeep

  of that very expensive residential piece of property, doing business in the Commonwealth of

  Virginia?” Hr’g Tr. 20:18-21, May 10, 2019. Whether Defendants pay for maintenance or upkeep

  of a home in Virginia is irrelevant to whether the burden of traveling over 6,500 miles to be

  deposed in Virginia is minimal to Defendants—two Saudi Arabian residents who have not been

  anywhere in the United States since 2017. Had Judge Anderson applied the correct legal standard,




  6
   Defendants have not lived in Virginia since 2013 and have not been anywhere in the United
  States since 2017. See Exhibits K and L.


                                                   18
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 19 of 27 PageID# 1998



  he would have discovered that the burden to Defendants of being deposed in the Eastern District

  of Virginia is greater than what Plaintiff would bear were Defendants deposed in-person in Saudi

  Arabia.7 If Defendants are required to be deposed in the Eastern District of Virginia, they will have

  to secure travel and accommodations for at least three individuals, each of the Defendants and—

  because they are members of the Saudi Royal Family—at least one security officer. If Defendants

  were deposed in-person in Saudi Arabia, Plaintiff would only need to secure travel and

  accommodations for one individual, the attorney conducting Defendants’ depositions. Because the

  burden of requiring Defendants to be deposed in the Eastern District of Virginia is substantial, and

  greater than the burden Plaintiff would bear were Defendants deposed in-person Saudi Arabia,

  Judge Anderson’s decision to deviate from the presumption that Defendants are entitled to be

  deposed near their place of residence is contrary to law.

  IV.    Setting aside that Defendants’ offer to make themselves available for depositions via
         videoconference renders clearly erroneous any finding that the law of Saudi Arabia
         or its geographic location make conducting depositions there unduly burdensome,
         Judge Anderson made additional clearly erroneous findings of fact that affected his
         ruling.

        Not only did Judge Anderson apply the wrong legal standard, but he also made clearly

  erroneous factual findings in determining that Plaintiff had overcome the presumption regarding

  Defendants’ deposition location. In issuing his ruling, Judge Anderson stated that “you know, this

  situation is one in which in order, and given the nature of plaintiff's counsel of being primarily

  female, having a significant number of members of the Jewish religion, make it difficult for them

  to travel there, deemed to have sponsors to be there that sponsorship could be, you know, addressed

  or not addressed, you know, here I'll get you a sponsor, and then, you know, that sponsor would



  7
    Defendants have, of course, offered to make themselves available for deposition via
  videoconference. Defendants’ offer remains open to Plaintiff, who has refused to accept it for over
  seven weeks.


                                                   19
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 20 of 27 PageID# 1999



  have to meet them at the airport or do certain things like that.” Hr’g Tr. 42:15-23, May 10, 2019

  (emphasis added). Judge Anderson’s factual finding was clearly erroneous. A review of the

  docket or of the certification of service attached to this motion reveals that six members of

  Plaintiff’s ten-member legal team are male.8

        The question for Judge Anderson was whether taking the depositions in Saudi Arabia would

  be unduly burdensome for Plaintiff. Judge Anderson found that it would be because Plaintiff’s

  counsel was “primarily female.” Hr’g Tr. at 42:17, May 10, 2019. It appears that Judge Anderson

  did not know that Plaintiff had six male attorneys at her disposal when he issued his ruling. If he

  did, he surely would have not stated that Plaintiff’s counsel was “primarily female” and would not

  have held that it was unduly burdensome for Plaintiff to send one of those six male attorneys—

  Le’ake Fesseha, Andrew B. Cherry, Jonathan A. Langlinais, Nicholas Cooper Marritz, Simon

  Sandoval Moshenberg or Richard F. Levy—to depose the Defendants.




  8
    Judge Anderson also indicated that, despite binding precedent from the Fourth Circuit holding
  that defamation claims are compulsory, Painter v. Harvey, 863 F.2d 329 (4th Cir. 1988)
  (Wilkinson, J.), his ruling was based on his view that Defendants’ compulsory counterclaim was
  less compulsory than a patent infringement compulsory counterclaim. See Hr’g Tr. at 41:16-25,
  May 10, 2019 (“And, you know, I understand that the distinction between compulsory
  counterclaims or permissive counterclaims can be considered, you know, yes and no, binary,
  whatever. A patent infringement case, in which you've got a counterclaim for patent infringement
  or a counterclaim for invalidity, really are mirrors of each other. And I think the situation in that
  case, the facts were such that -- are much different in this case. So my initial ruling is that Rule
  30(A) does apply in this case.”). Defendants would suggest that, contrary to Judge Anderson’s
  ruling, the distinction between compulsory and permissive counterclaims is binary. Certainly,
  Defendants could not later go to some other court and argue against dismissal of a subsequent
  claim by taking refuge in Judge Anderson’s belief that their claim was somehow less compulsory
  than some other types of claims (particularly in light of Painter). Judge Anderson’s resistance to
  applying the precedent of the Fourth Circuit—on an issue that was not even meaningfully
  contested by the Plaintiff—is difficult to fathom.



                                                   20
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 21 of 27 PageID# 2000



  V.     Even if Defendants had not offered to conduct their depositions via videoconference
         and Judge Anderson had not made clearly erroneous factual findings about the
         composition of Plaintiff’s counsel, his finding that Saudi Arabian law makes
         conducting depositions there unduly burdensome for Plaintiff is still clearly
         erroneous.

         Plaintiff’s counsel’s “profound” safety concerns were all clearly manufactured for

  purposes of their motion to compel, but Judge Anderson credited them anyway. Plaintiff’s

  counsel’s supposed concerns about Saudi Arabia, including “safety issues,” “[r]estrictions on

  women,” “prohibition[s] on criticism of the royal family,” and “terrorist activity and elevated

  danger,” were all manufactured for purposes of overcoming the strong presumption that

  Defendants should be deposed near their place of residence. In their April 2, 2019 letter to

  Defendants’ counsel regarding Defendants’ deposition location, Plaintiff’s counsel did not

  mention any of these concerns. In their April 12, 2019 email to Defendants’ counsel regarding

  Defendants’ deposition location, Plaintiff counsel did not mention any of these concerns. And,

  crucially, Plaintiff’s counsel did not mention any of these concerns when, on April 24, 2019, they

  asked Judge Anderson to “request international assistance to compel the appearance of Her Royal

  Highness Princess Maha bint Mohammed bin Ahmad Al Sudairi, Okba Gebreyesus, Alaa Hamid,

  Nelien Okba, and Necitas Megbanua Dmailig, (collectively, “the Witnesses”), at an interview

  conducted by counsel for the Plaintiff in the above-captioned matter, not to exceed at period of

  seven hours if in English or 14 hours if translation is required, at a time and place convenient for

  the Witnesses sometime before May 24, 2019.” ECF 109-1 at 1 (emphasis added). Indeed,

  Plaintiff’s counsel requested Judge Anderson’s assistance in securing five depositions, of up to

  two-days each, for a total of up to 10 days of depositions in the Kingdom of Saudi Arabia. On

  April 29, 2019, Judge Anderson granted Plaintiff’s request and issued Plaintiff’s proposed letters

  rogatory to the Kingdom of Saudi Arabia. As it stood on May 8th, had the Kingdom of Saudi

  Arabia granted Plaintiff’s counsel’s request and the witnesses that Plaintiff’s counsel sought to


                                                  21
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 22 of 27 PageID# 2001



  depose required translation, Plaintiff’s counsel would have been in the Kingdom of Saudi Arabia

  taking depositions for 10 of the 16 days then remaining in the discovery period.

         Plaintiff’s counsel would not have requested Judge Anderson’s assistance in securing five

  potentially 14-hour depositions of Saudi Arabia-based witnesses “at a time and place convenient

  for the [w]itnesses” if they had any of the concerns they now claim to have and Judge Anderson

  should have seen that. As to safety issues, were the “local laws and safety concerns in Saudi Arabia

  [that] preclude it as an option for depositions,” not applicable on April 24, 2019? As to restrictions

  on women, were none Plaintiff’s four female attorneys going to participate in the 10 days of

  depositions they requested on April 24, 2019?9 As to prohibitions on criticism of the royal family,

  were Plaintiff’s counsel unaware that, if Judge Anderson issued their proposed letter requesting

  international assistance to compel the appearance of “Her Royal Highness Princess Maha bint

  Mohammed bin Ahmad Al Sudairi,” Plaintiff’s counsel would be deposing a member of the royal

  family? ECF 109-1 at 1 (emphasis added). As to terrorist activity and elevated danger, did concerns

  about “[m]issile attacks” only become serious enough to avoid depositions in Saudi Arabia after

  Plaintiff’s counsel requested five two-day depositions in Saudi Arabia? ECF 120 at 7. The request

  for 10 days of depositions in Saudi Arabia, including of a member of the Saudi Royal Family, is a

  tacit admission that Plaintiff’s counsel does not genuinely have any of the concerns that Judge

  Anderson considered in finding that Plaintiff had overcome the strong presumption in favor of

  Defendants being deposed near their residence or business location. Because Judge Anderson

  already assisted Plaintiff’s counsel in their attempt to secure depositions in Saudi Arabia for the

  majority of the days then remaining in the discovery period, Plaintiff’s counsel should not have




  9
    Agnieszka Fryszman, Martina Vandenberg, and Sarah Bessell all appear on Plaintiff’s Motion
  to Issue Letters Rogatory to the Kingdom of Saudi Arabia.


                                                   22
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 23 of 27 PageID# 2002



  been heard to argue that the location for those 10 days of depositions is too dangerous. Judge

  Anderson not only heard Plaintiff’s argument, he agreed with it. That was clear error.

         Judge Anderson credited Plaintiff’s “profound” safety concerns knowing that Plaintiff’s

  counsel’s representations with regard to those concerns lacked all candor. Not only did Plaintiff’s

  counsel request that Judge Anderson order that Saudi Arabia is too dangerous and too burdensome

  a jurisdiction in which to conduct depositions after requesting 10 days of depositions in Saudi

  Arabia, but Plaintiff’s counsel made such a request while openly soliciting representations

  requiring travel to, and the provision of legal services in, Saudi Arabia. Four members of Plaintiff’s

  ten-member legal team are attorneys at the law firm of Jenner & Block: Richard Levy, Jonathan

  Langlinais, Andrew Cherry, and Satenik Harutyunyan. To this day, Jenner & Block’s website, in

  an effort to acquire clients in need of legal services in particular jurisdictions around the world,

  boasts as follows:

         Our FCPA practice literally spans the globe. We have conducted dozens of FCPA
         investigations, compliance reviews and due diligence counseling for major
         corporate clients in jurisdictions across the world, including Afghanistan, Algeria,
         Argentina, Azerbaijan, Austria, Albania, Belgium, Bolivia, Brazil, Cambodia,
         Colombia, China, Croatia, Czech Republic, Democratic Republic of Congo,
         Ecuador, England, Equatorial Guinea, Egypt, France, Gabon, Germany, Ghana,
         Greece, India, Indonesia, Iraq, Japan, Korea, Kuwait, Mexico, Myanmar, Nepal,
         the Netherlands, the Philippines, Romania, the Russian Federation, Saudi Arabia,
         Slovenia, Switzerland, Taiwan, Thailand, United Arab Emirates, United States,
         Uzbekistan, Venezuela and Zimbabwe.

  See Exhibit H at 2 (emphasis added). In fact, Jenner & Block’s Investigations, Compliance and

  Defense Practice Group even provides a map of the jurisdictions in which it regularly practices,

  which happens to include the Kingdom of Saudi Arabia. See Exhibit I. And, two of the four co-

  chairs of that practice group are women. See Exhibit J at 1. When it is convenient for Plaintiff’s

  counsel’s to have concerns about providing legal services in Saudi Arabia, they have them.

  Otherwise, Plaintiff’s counsel and their colleagues do not for a second hesitate, and, in fact,



                                                   23
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 24 of 27 PageID# 2003



  frequently take affirmative steps to secure the opportunity to provide legal services in the Kingdom

  of Saudi Arabia. See ECF 109; Exhibit H; Exhibit I. 10

  IV.    Defendants’ legitimate fear of prosecution, which Judge Anderson may or may not
         have considered, provides an extraordinary circumstance counseling in favor of
         enforcing the presumption that Defendants are to be deposed near their place of
         residence.

        Plaintiff is suing Defendants for violations of criminal statutes. She asks that this Court

  award her damages for Defendants’ “violations of federal laws trafficking with respect to peonage,

  slavery, involuntary servitude, or forced labor in violation of 18 U.S.C. § 1590; forced labor in

  violation of 18 U.S.C. § 1589; unlawful conduct with respect to documents in furtherance of

  trafficking, peonage, slavery, involuntary servitude, or forced labor in violation of 18 U.S.C. §

  1592; and involuntary servitude in violation of 18 U.S.C. § 1584.” ECF 53 at 23. Plaintiff’s

  counsel        asserts   that      Defendants         are    under      criminal      investigation.

  https://www.washingtonpost.com/local/social-issues/saudi-royals-a-mansion-in-a-quiet-dc-

  suburb--then-allegations-of-a-servants-mistreatment/2018/09/07/1936f0fe-a662-11e8-8fac-

  12e98c13528d_story.html?noredirect=on&utm_term=.9deea86c0fa1 (“The only people I know

  who are under investigation are the defendants”.). Defendants raised their concerns about the

  federal investigation with Judge Anderson.        But despite their obvious concerns about the

  investigation, Judge Anderson ordered Defendants to come to the United States for days of

  depositions.     Judge Anderson clearly should have considered the risks presented by the



  10
     The implications of Judge Anderson’s ruling are really quite extraordinary. A judicial officer
  of the United States has now, in effect, ruled that it is too dangerous for women, and Jewish people,
  to travel to the Kingdom of Saudi Arabia to conduct business. If Judge Anderson is correct, then
  the Court should take steps to publicize his ruling, to protect the unsuspecting businesspeople who
  travel there on a daily basis. Of course, Judge Anderson reached his conclusion in reliance on the
  subjective, unreasonable, and demonstrably pre-textual fears of Plaintiff’s 10-person legal team,
  none of whom, apparently, have ever actually been to the country. This is not generally accepted
  as valid grounds for judicial fact-finding.


                                                   24
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 25 of 27 PageID# 2004



  investigation due to Plaintiff’s false reports of human trafficking when he issued that order. See

  Farquhar v. Shelden, 116 F.R.D. 70, 73 n.5 (E.D. Mich. 1987) (ordering that defendant’s

  deposition was to take place outside of the United States where “[a]t oral argument, counsel for

  [defendant] point[ed] out that the defendant’s return to the United States for his deposition could

  subject him to immediate arrest and possible incarceration”). Instead of considering Defendants

  legitimate concerns, Judge Anderson stated that “I’m inclined to not even hear it.” Hr’g Tr. 38:19,

  May 10, 2019. Because it is not clear that Judge Anderson even considered Defendants’ concerns

  about the federal investigation, this Court should overturn his decision and order that Defendants’

  are entitled to be deposed near their place of residence.

                                           CONCLUSION

          For the foregoing reasons, Defendants respectfully request that this Court reject Judge

  Anderson’s reading of E.D. Va. Local Rule 30(A) requiring Defendants with compulsory

  counterclaims to choose between giving up their claims or giving up their right to be deposed at

  their place of residence as contrary to law and order that the presumption in favor of Defendants

  being deposed near their place of residence is not overcome by the circumstances presented in this

  case.


          Dated: May 24, 2019                           Respectfully submitted,


                                                        /s/ John L. Brownlee
                                                        John L. Brownlee (VSB #37358)
                                                        Stuart G. Nash (pro hac vice)
                                                        David L. Haller (pro hac vice)
                                                        Robert J. Farlow (VSB #87507)
                                                        HOLLAND & KNIGHT LLP
                                                        1650 Tysons Boulevard, Suite 1700
                                                        Tysons, VA 22102
                                                        Telephone: 703.720.8600
                                                        Facsimile: 703.720.8610



                                                   25
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 26 of 27 PageID# 2005



                                            john.brownlee@hklaw.com
                                            stuart.nash@hklaw.com
                                            david.haller@hklaw.com
                                            robert.farlow@hklaw.com

                                            Counsel for Defendants Mohammad bin
                                            Abdullah al Saud and Nouf bint Nayef
                                            Abdul-Aziz al Saud




                                       26
Case 1:18-cv-00211-TSE-JFA Document 190 Filed 05/24/19 Page 27 of 27 PageID# 2006



                                  CERTIFICATE OF SERVICE

          I certify that on this 24th day of May, 2019, a true copy of the foregoing was served via

  electronic case filing to:

  Nicholas Cooper Marritz                             Richard F. Levy
  Legal Aid Justice Center                            Jenner & Block LLP
  6066 Leesburg Pike, Suite 520                       1099 New York Avenue NW, Suite 900
  Falls Church, VA 22041                              Washington, DC 20001
  nicholas@justice4all.org                            rlevy@jenner.com

  Jonathan A. Langlinais                              Agnieszka M. Fryszman
  Jenner & Block LLP                                  Cohen Milstein Sellers & Toll PLLC
  1099 New York Avenue NW, Suite 900                  1100 New York Avenue NW, Fifth Floor
  Washington, DC 20001                                Washington, DC 20005
  jalanglinais@jenner.com                             afryszman@cohenmilstein.com

  Le’ake Fesseha                                      Martina Elizabeth Vandenberg
  Le’ake Fesseha Law Office                           The Human Trafficking Legal Center
  901 S. Highland Street, Suite 312                   1030 15th Street NW, Suite 1048
  Arlington, VA 22204                                 Washington, DC 20005
  leakef@hotmail.com                                  mvandenberg@htlegalcenter.org

  Sarah Linnell Bessell                               Andrew B. Cherry
  The Human Trafficking Legal Center                  Jenner & Block LLP
  1030 15th Street NW, Suite 1048                     1099 New York Avenue NW, Suite 900
  Washington, DC 20005                                Washington, DC 20001
  sbessell@htlegalcenter.org                          acherry@jenner.com

  Satenik Harutyunyan                                 Simon Sandoval Moshenberg
  Jenner & Block LLP                                  Legal Aid Justice Center
  1099 New York Avenue NW, Suite 900                  6066 Leesburg Pike, Suite 520
  Washington, DC 20001                                Falls Church, VA 22041
  sharutyunyan@jenner.com                             nicholas@justice4all.org

  Counsel for Plaintiff Simret Semere Tekle


                                                      /s/ John L. Brownlee
                                                      John L. Brownlee (VSB #37358)




                                                 27
